Opinion issued
March 31, 2011 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-11-00044-CV
 





















 

IN RE H.B., T.B., AND C.B.
 
 

On Appeal from the 313th District Court
Harris County, Texas
Trial Court Cause No. 2010-01752J
 
 

MEMORANDUM
OPINION
Appellee, the
Department of Family & Protective Services (“DFPS”), has filed a motion to
dismiss the appeal brought by appellant, Sherri Tomlinson.  DFPS notes that the appeal is moot as the
trial court has granted Tomlinson a new trial from the judgment terminating her
parental rights to her three minor children. 
DFPS asserts that the trial court’s order provides Tomlinson with “her
full and complete relief.”  Tomlinson has
filed a letter with this Court stating that she does not object to DFPS’s
motion to dismiss.  Counsel has also
advised this Court that she considers the motion to dismiss to be an agreed
motion.  Thus, we treat DFPS’s motion to
dismiss as an agreed motion.  Tex. R. App.
P. 42.1(a)(2).  No opinion has issued.  
Accordingly, we grant the motion and
dismiss the appeal.  See id.[1]  
   

PER CURIAM
Panel consists of Justices Jennings,
Higley, and Brown.




[1]           We do not have a clerk’s record on
file.  However, in its motion to dismiss,
DFPS attaches a copy of the trial court’s order granting Tomlinson’s new-trial
motion.  In the trial court’s order, the
trial court notes that Tomlinson erroneously identified the trial court cause
number as 2010-05720J, when in fact the correct trial court cause number is
2010-01752J.  DFPS also notes this error,
and does not raise any objections.